Case 8:20-mj-01216-TGW Document 9-4 Filed 02/26/20 Page 1 of 4 PagelD 43

 
    
   
  
  
  
 
 
 
  
   

U.S. District Court
Middle District of Florida
Tampa Division

GOVERNMENT EXHIBIT |

Exhibit No.: Lt

Case No.:
UNITED STATES OF AMERICA

VS.

TAYLOR ASHLEY PARKER-
DIPEPPE

Date Identified:

 

Date Admitted:
IVE

ae ©
el 2
1, “4, -
rie A "i
ill “al 7
a is
i C=
d i)
, Na

 

Case 8:20-mj-01216-TGW Document 9-4 Filed 02/26/20 Page 2 of 4 PagelD 44

 

 
Case 8:20-mj-01216-TGW Document 9-4 Filed 02/26/20 Page 3 of 4 PagelD 45

 

IEDPLE ; HAVE
NAMES AND ADDRESSES

 
Case 8:20-mj-01216-TGW Document 9-4 Filed 02/26/20 Page 4 of 4 PagelD 46

 

VOUR ACT
HAVE CONSE

 

Era]
